Examiner’s Comment
Allowable Subject Matter
Claims 1-6, 9-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a level shift circuit comprising: an inverter circuit, comprising: a buffer circuit, comprising: a first output terminal, a second GaN-based transistor having a gate coupled to the intermediate node, a drain coupled to a second power supply, and a source coupled to the first output terminal, and a first pull down device coupled between the first output terminal and a second reference voltage, wherein the gate of the second GaN-based transistor is coupled to the intermediate node by one or more additional GaN-based transistors; and wherein at least one of the one or more additional GaN-based transistors comprises a drain coupled to the first power supply, in combination with all the limitations set forth in claim 1.  	Regarding claim 13, the prior art fails to teach or disclose a method of generating a level shifted signal, the method comprising: with an inverter circuit comprising: a buffer circuit, comprising: a first output terminal, a second GaN-based transistor having a gate coupled to the intermediate node, a drain coupled to a second power supply, and a source coupled to the first output terminal, and a first pull down device coupled between the first output terminal and a second reference voltage, generating the level shifted signal at the first output terminal based on the input signal, wherein the voltage of the second reference voltage is configured to change in response to a signal at the first  a buffer circuit, comprising: a first output terminal, a second GaN-based transistor having a gate coupled to the intermediate node, a drain coupled to a second power supply, and a source coupled to the first output terminal, and a first pull down device coupled between the first output terminal and a second reference voltage; wherein the gate of the second GaN-based transistor is coupled to the intermediate node by one or more additional GaN-based transistors, and wherein at least one of the one or more additional GaN-based transistors comprises a source coupled to a second pull down device, and wherein the second pull down device is coupled to the second reference voltage, in combination with all the limitations set forth in claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838